Exhibit 10.24

 

SLM CORPORATION
INCENTIVE PLAN

 

Amended and Restated May 19, 2005

 

SECTION 1.                               
                                                PURPOSE OF PLAN

 

The purpose of the SLM Corporation Incentive Plan (“Plan”) is to enable SLM
Corporation (the “Corporation”) to attract, retain and motivate its employees
and to further align the interests of the Corporation’s employees with those of
the stockholders of the Corporation by providing for or increasing their
proprietary interest in the Corporation.

 

SECTION 2.                               
                                                ADMINISTRATION OF THE PLAN

 

2.1                       Composition of Committee. The Plan shall be
administered by the Board of Directors and/or by a committee of the Board of
Directors of SLM Corporation, as appointed from time to time by the Board of
Directors (the “Committee”). The Board of Directors shall fill vacancies on and
from time to time may remove or add members to the Committee. The Committee
shall act pursuant to a majority vote or unanimous written consent.
Notwithstanding the foregoing, with respect to any Award that is not intended to
satisfy the conditions of Rule 16b-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) or Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), the Committee may appoint one or more separate
committees (any such committee, a “Subcommittee”) composed of one or more
directors of the Corporation, (who may but need not be members of the Committee)
and may delegate to any such Subcommittee(s) the authority to grant Awards, as
defined in Section 5.1 hereof, under the Plan to Employees, as defined in
Section 4, to determine all terms of such Awards, and/or to administer the Plan
or any aspect of it. Any action by any such Subcommittee within the scope of
such delegation shall be deemed for all purposes to have been taken by the
Committee. The Committee may designate the Secretary of the Corporation or other
Corporation employees to assist the Committee in the administration of the Plan,
and may grant authority to such persons to execute agreements evidencing Awards
made under this Plan or other documents entered into under this Plan on behalf
of the Committee or the Corporation.

 

2.2                       Powers of the Committee. Subject to the express
provisions of this Plan, the Committee shall be authorized and empowered to do
all things necessary or desirable in connection with the administration of this
Plan with respect to the Awards over which such Committee has authority,
including, without limitation, the following:

 

(a)                        to prescribe, amend and rescind rules and regulations
relating to this Plan and to define terms not otherwise defined herein; provided
that, unless the Committee shall specify otherwise, for purposes of this Plan
(i) the term “fair market value” shall mean, as of any date, the closing price
for a Share, as defined in Section 3.1 hereof, reported for that date on the
composite tape for securities listed on the New York Stock Exchange or, if no
Shares traded on the New York Stock Exchange on the date in question, then for
the next preceding date for which Shares traded on the New York Stock Exchange;
and (ii) the term “Corporation” shall mean SLM Corporation and its subsidiaries
and affiliates, unless the context otherwise requires;

 

(b)                       to determine the Employees to whom Awards shall be
granted hereunder and the timing of any such Awards;

 

(c)                        to determine the number of Shares subject to Awards
and the exercise or purchase price of such Shares;

 

(d)                       to establish and verify the extent of satisfaction of
any performance goals applicable to Awards;

 

1

--------------------------------------------------------------------------------


 

(e)                        to prescribe and amend the terms of the agreements
evidencing Awards made under this Plan (which need not be identical);

 

(f)                          to determine whether, and the extent to which,
adjustments are required pursuant to Section 12 hereof;

 

(g)                       to interpret and construe this Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, and to make exceptions to any such provisions in good faith and for
the benefit of the Corporation; and

 

(h)                       to make all other determinations deemed necessary or
advisable for the administration of the Plan.

 

2.3                                 Determinations of the Committee. All
decisions, determinations and interpretations by the Committee or the Board
regarding the Plan shall be final and binding on all Employees and Participants,
as defined in Section 4 hereof.  The Committee or the Board, as applicable,
shall consider such factors as it deems relevant, in its sole and absolute
discretion, to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any officer of
the Corporation or Employee and such attorneys, consultants and accountants as
it may select.

 

SECTION 3.                               
                                                STOCK SUBJECT TO PLAN

 

3.1                       Aggregate Limits. Subject to adjustment as provided in
Section 12, at any time, the aggregate number of shares of the Corporation’s
common stock, $.20 par value (“Shares”), issued and issuable pursuant to all
Awards granted under this Plan shall not exceed 17,200,000; provided that no
more than 2,000,000 of such Shares may be issued as Share Awards, as that term
is defined in Section 5.1.  The Shares subject to the Plan may be either Shares
reacquired by the Corporation, including Shares purchased in the open market, or
authorized but unissued Shares.

 

3.2                       Code Section 162(m) Limits. The aggregate number of
Shares subject to Options granted under this Plan during any calendar year to
any one Employee shall not exceed 1,000,000. The aggregate number of Shares
issued or issuable during any calendar year to any one Employee as Performance
Stock Awards and Restricted Stock Awards shall not exceed 100,000 Shares. The
maximum amount payable pursuant to that portion of an Incentive Bonus Award
granted under this Plan for any calendar year to any Employee that is intended
to satisfy the requirements for “performance based compensation” under Code
Section 162(m) shall not exceed five million dollars ($5,000,000).

 

Notwithstanding anything to the contrary in the Plan, the foregoing limitations
shall be subject to adjustment under Section 12 only to the extent that such
adjustment will not affect the status of any Award intended to qualify as
“performance based compensation” under Code Section 162(m).

 

3.3                       Issuance of Shares. For purposes of Section 3.1, the
aggregate number of Shares issued under this Plan at any time shall equal the
number of Shares actually issued upon exercise or settlement of an Award less
any Shares returned to the Corporation upon cancellation, expiration or
forfeiture of an Award and less any Shares delivered to the Corporation by or on
behalf of a Participant (either actually or by attestation) in payment or
satisfaction of the purchase price, exercise price or tax obligation of an
Award.

 

SECTION 4.                               
                                                PERSONS ELIGIBLE UNDER PLAN

 

Only employees of the Corporation shall be eligible to be considered for the
grant of Awards under the Plan. For purposes of the administration of Awards,
the term “Employee” shall also include a former Employee or any person
(including any estate) who is a beneficiary of a former Employee. A
“Participant” is any Employee to whom an Award has been made and any person
(including any estate) to whom an Award has been assigned or transferred
pursuant to Section 11.1.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.                               
                                                PLAN AWARDS

 

5.1                       Award Types. The following arrangements or benefits
are authorized under the Plan if their terms and conditions are not inconsistent
with the provisions of the Plan: Stock Options, Incentive Bonuses, Performance
Stock and Restricted Stock. Such arrangements and benefits are sometimes
referred to herein as “Awards.” Incentive Bonuses, Performance Stock and
Restricted Stock are also referred to as “Share Awards”. Each type of Award is
defined as follows:

 

Stock Options: A Stock Option is a right granted under Section 6 to purchase a
number of Shares at such exercise price, at such times, and on such other terms
and conditions as are specified in or determined pursuant to the agreement
evidencing the Award (the “Option Agreement”). Options intended to qualify as
Incentive Stock Options (“ISOs”) pursuant to Code Section 422 and Options which
are not intended to qualify as ISOs (“Non-qualified Options”) may be granted
under Section 6 as the Committee in its sole discretion shall determine.

 

Incentive Bonus: An Incentive Bonus is a bonus opportunity awarded under
Section 7 pursuant to which an Employee may become entitled to receive an amount
based on satisfaction of such performance criteria as are specified in the
document evidencing the Award (the “Incentive Bonus Agreement”).

 

Performance Stock: Performance Stock is an award of Shares made under Section 8,
the grant, issuance, retention and/or vesting of which is subject to such
performance and other conditions as are expressed in the document evidencing the
Award (the “Performance Stock Agreement”).

 

Restricted Stock: Restricted Stock is an award of Shares made under Section 9,
the grant, issuance, retention and/or vesting of which is subject to certain
restrictions, as are appropriate in the document evidencing the Award (the
“Restricted Stock Agreement”).

 

5.2                       Grants of Awards. An Award may consist of one such
arrangement or benefit or two or more of them in tandem or in the alternative.

 

SECTION 6.                               
                                                STOCK OPTION GRANTS

 

The Committee may grant an Option or provide for the grant of an Option, either
from time-to-time in the discretion of the Committee or automatically upon the
occurrence of specified events, including, without limitation, the achievement
of performance goals, the satisfaction of an event or condition within the
control of the recipient of the Award, within the control of others or not
within the person’s control.

 

6.1                       Option Agreement. Each Option Agreement shall contain
provisions regarding (a) the number of Shares which may be issued upon exercise
of the Option, (b) the purchase price of the Shares and the means of payment for
the Shares, (c) the term of the Option, (d) such terms and conditions of
exercisability as may be determined from time to time by the Committee,
(e) restrictions on the transfer of the Option and forfeiture provisions, and
(f) such further terms and conditions, in each case not inconsistent with the
Plan as may be determined from time to time by the Committee. Option Agreements
evidencing ISOs shall contain such terms and conditions as may be necessary to
comply with the applicable provisions of Section 422 of the Code.

 

6.2                       Option Price. The purchase price per Share of the
Shares subject to each Option granted under the Plan shall equal or exceed 100
percent of the fair market value of such Stock on the date the Option is
granted, except that in the case of Options granted to employees upon a merger
or acquisition, the purchase price may be higher or lower than the fair market
value of the Stock on the date the Option is granted if such purchase price is
required to assume or substitute options held by employees of the acquired
Corporation at the time of the acquisition.

 

6.3                       Option Term. The “Term” of each Option granted under
the Plan, including any ISOs, shall not exceed ten (10) years from the date of
its grant.

 

6.4                       Option Vesting. Options granted under the Plan shall
be exercisable at such time and in such installments during the period prior to
the expiration of the Option’s Term as determined by the

 

3

--------------------------------------------------------------------------------


 

Committee in its sole discretion, provided that no Option shall vest earlier
than one year from the date of grant, other than for reasons set forth in
Section 11.6 and Section 13. The Committee shall have the right to make the
timing of the ability to exercise any Option granted under the Plan subject to
such performance requirements as deemed appropriate by the Committee. At any
time after the grant of an Option the Committee may, in its sole discretion,
reduce or eliminate any restrictions surrounding any Participant’s right to
exercise all or part of the Option.

 

6.5                                 Option Exercise.

 

(a)                        Partial Exercise. An exercisable Option may be
exercised in whole or in part. However, an Option shall not be exercisable with
respect to fractional Shares and the Committee may require, by the terms of the
Option Agreement, a partial exercise to include a minimum number of Shares.

 

(b)                       Manner of Exercise. All or a portion of an exercisable
Option shall be deemed exercised upon delivery to the representative of the
Corporation designated for such purpose by the Committee all of the following:
(i) notice of exercise in such form as the Committee authorizes specifying the
number of Shares to be purchased by the Participant, (ii) payment or provision
for payment of the exercise price for such number of Shares, (iii) such
representations and documents as the Committee, in its sole discretion, deems
necessary or advisable to effect compliance with all applicable provisions of
the Securities Act of 1933, as amended, and any other federal, state or foreign
securities laws or regulations, (iv) in the event that the Option shall be
exercised pursuant to Section 11.1 by any person or persons other than the
Employee, appropriate proof of the right of such person or persons to exercise
the Option, and (v) such representations and documents as the Committee, in its
sole discretion, deems necessary or advisable to provide for the tax withholding
pursuant to Section 14. Unless provided otherwise by the Committee, no
Participant shall have any right as a stockholder with respect to any Shares
purchased pursuant to any Option until the registration of Shares in the name of
such person, and no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such Shares are
so registered.

 

(c)                        Payment of Exercise Price. To the extent authorized
by the Committee, the exercise price of an Option may be paid in the form of one
of more of the following, either through the terms of the Option Agreement or at
the time of exercise of an Option: (i) cash or certified or cashiers’ check,
(ii) Shares that have been held by the Participant for such period of time as
the Committee may specify, (iii) other property deemed acceptable by the
Committee, (iv) a reduction in the number of Shares or other property otherwise
issuable pursuant to such Option, (v) any combination of (i) through (iv).

 

SECTION 7.                               
                                                INCENTIVE BONUS

 

Each Incentive Bonus Award will confer upon the Employee the opportunity to earn
a payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period of not less than one
year.

 

7.1                       Incentive Bonus Award. Each Incentive Bonus Award
shall contain provisions regarding (a) the target and maximum amount payable to
the Employee as an Incentive Bonus, (b) the performance criteria and level of
achievement versus these criteria which shall determine the amount of such
payment, (c) the period as to which performance shall be measured for
determining the amount of any payment, (d) the timing of any payment earned by
virtue of performance, (e) restrictions on the alienation or transfer of the
Incentive Bonus prior to actual payment, (f) forfeiture provisions, and (g) such
further terms and conditions, in each case not inconsistent with the Plan as may
be determined from time to time by the Committee.

 

7.2                                 Performance Criteria. The Committee shall
establish the performance criteria and level of achievement versus these
criteria, which shall determine the maximum amount payable under an Incentive
Bonus Award, which criteria may be based on financial performance and/or
personal performance evaluations. The Committee may specify the percentage of
the target Incentive Bonus that is intended to satisfy the requirements for
“performance-based compensation” under Code Section 162(m). Notwithstanding
anything to the contrary herein, the performance criteria for any portion of an

 

4

--------------------------------------------------------------------------------


 

Incentive Bonus that is intended by the Committee to satisfy the requirements
for “performance-based compensation” under Code Section 162(m) shall be a
measure based on one or more Qualifying Performance Criteria (as defined in
Section 11.2 hereof) selected by the Committee and specified at the time the
Incentive Bonus Award is granted. The Committee shall certify the extent to
which any Qualifying Performance Criteria has been satisfied, and the amount
payable as a result thereof, prior to payment of any Incentive Bonus that is
intended by the Committee to satisfy the requirements for “performance-based
compensation” under Code Section 162(m).

 

7.3                       Timing and Form of Payment. The Committee shall
determine the timing of payment of any Incentive Bonus. The Committee may
provide for or, subject to such terms and conditions as the Committee may
specify, may permit a Participant to elect for the payment of any Incentive
Bonus to be deferred to a specified date or event. The Committee may provide for
a Participant to have the option for his or her Incentive Bonus, or such portion
thereof as the Committee may specify, to be paid in whole or in part in Shares
or Stock Units.

 

7.4                       Discretionary Adjustments. Notwithstanding
satisfaction of any performance goals, the amount paid under an Incentive Bonus
Award on account of either financial performance or personal performance
evaluations may be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.

 

SECTION 8.                               
                                                PERFORMANCE STOCK

 

Performance Stock consists of an award of Shares, the grant, issuance, retention
and/or vesting of which shall be subject to such performance conditions and to
such further terms and conditions as the Committee deems appropriate.

 

8.1                       Performance Stock Award. Each Performance Stock Award
shall contain provisions regarding (a) the number of Shares subject to such
Award or a formula for determining such, (b) the performance criteria and level
of achievement versus these criteria which shall determine the number of Shares
granted, issued, retainable and/or vested, (c) the period as to which
performance shall be measured for determining achievement of performance,
provided that such period shall be no shorter than one year, (d) forfeiture
provisions, and (e) such further terms and conditions, in each case not
inconsistent with the Plan as may be determined from time to time by the
Committee.

 

8.2                       Performance Criteria. The grant, issuance, retention
and/or vesting of each Performance Share shall be subject to such performance
criteria and level of achievement versus these criteria as the Committee shall
determine, which criteria may be based on financial performance and/or personal
performance evaluations. Notwithstanding anything to the contrary herein, the
performance criteria for any Performance Stock that is intended by the Committee
to satisfy the requirements for “performance-based compensation” under Code
Section 162(m) shall be a measure based on one or more Qualifying Performance
Criteria selected by the Committee and specified at the time the Performance
Stock Award is granted.

 

8.3                       Timing and Form of Payment. The Committee shall
determine the timing of payment of any Performance Stock Award. The Committee
may provide for or, subject to such terms and conditions as the Committee may
specify, may permit a Participant to elect for the payment of any Performance
Stock to be deferred to a specified date or event. The Committee may provide for
a Participant to have the option for his or her Performance Stock, or such
portion thereof as the Committee may specify, to be granted in whole or in part
in Shares or Stock Units.

 

8.4                       Discretionary Adjustments. Notwithstanding
satisfaction of any performance goals, the number of Shares granted, issued,
retainable and/or vested under a Performance Stock Award on account of either
financial performance or personal performance evaluations may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.

 

5

--------------------------------------------------------------------------------


 

SECTION 9.                               
                                                RESTRICTED STOCK

 

9.1                       Restricted Stock Award. Each Restricted Stock Award
shall contain provisions regarding (a) the number of Shares subject to such
Award or a formula for determining such, (b) the length of the restrictive
period over which the Restricted Stock Award shall vest or may ratably vest,
provided that such period shall be no shorter than three years, (c) forfeiture
provisions, and (d) such further terms and conditions, in each case not
inconsistent with the Plan as may be determined from time to time by the
Committee.

 

9.2.                    Timing and Form of Payment. The Committee shall
determine the timing of payment of any Restricted Stock Award. The Committee may
provide for or, subject to such terms and conditions as the Committee may
specify, may permit a Participant to elect for the payment of any Restricted
Stock to be deferred to a specified date or event. The Committee may provide for
a Participant to have the option for his or her Restricted Stock, or such
portion thereof as the Committee may specify, to be granted in whole or in part
in Shares or Stock Units.

 

9.3                       Discretionary Adjustments. The number of Shares
granted, issued, retainable and/or vested under a Restricted Stock Award may be
reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine.

 

SECTION 10.                         
                                                STOCK UNITS

 

10.1                 Stock Units. A “Stock Unit” is a bookkeeping entry
representing an amount equivalent to the fair market value of one share of
Common Stock. Stock Units represent an unfunded and unsecured obligation of the
Corporation, except as otherwise provided for by the Committee.

 

10.2                 Grant of Stock Units. Stock Units may be issued upon
exercise of Options, or in payment and satisfaction of any Share Award.

 

10.3                 Settlement of Stock Units. Unless provided otherwise by the
Committee, settlement of Stock Units shall be made by issuance of Shares and
shall occur within 60 days after an Employee’s termination of employment for any
reason. The Committee may provide for Stock Units to be settled in cash (at the
election of the Corporation or the Participant, as specified by the Committee)
and to be made at such other times as it determines appropriate or as it permits
a Participant to choose. The amount of Shares, or other settlement medium, to be
so distributed may be increased by an interest factor or by dividend
equivalents, which may be valued as if reinvested in Shares. Until a Stock Unit
is settled, the number of shares of Shares represented by a Stock Unit shall be
subject to adjustment pursuant to Section 12.

 

SECTION 11.                         
                                                OTHER PROVISIONS APPLICABLE TO
AWARDS

 

11.1                 Transferability. Unless the agreement evidencing an Award
(or an amendment thereto authorized by the Committee) expressly states that the
Award is transferable as provided hereunder, no Award granted under the Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner prior to the
vesting or lapse of any and all restrictions applicable thereto, other than by
will or the laws of descent and distribution. The Committee may in its sole
discretion grant an Award or amend an outstanding Award to provide that the
Award is transferable or assignable to a member or members of the Employee’s
“immediate family,” as such term is defined under Exchange Act Rule 16a-1(e), or
to a trust for the benefit solely of a member or members of the Employee’s
immediate family, or to a partnership or other entity whose only owners are
members of the Employee’s family, provided that (i) no consideration is given in
connection with the transfer of such Award, and (2) following any such transfer
or assignment the Award will remain subject to substantially the same terms
applicable to the Award while held by the Employee, as modified as the Committee
in its sole discretion shall determine appropriate, and the Participant shall
execute an agreement agreeing to be bound by such terms.

 

11.2                 Qualifying Performance Criteria. For purposes of this Plan,
the term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Corporation as a whole or to a

 

6

--------------------------------------------------------------------------------


 

business unit or subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (a) cash flow, (b) ”core cash” earnings per share
(including earnings before interest, taxes, depreciation and amortization),
(c) return on equity, (d) total stockholder return, (e) return on capital,
(f) return on assets or net assets, (g) revenue, (h) ”core cash” income or net
income, (i) ”core cash” operating income or net operating income, (j) operating
profit or net operating profit, (k) operating margin, (l) return on operating
revenue, (m) market share, (n) loan volume and (o) overhead or other expense
reduction. The Committee may appropriately adjust any evaluation of performance
under a Qualifying Performance Criteria to exclude any of the following events
that occurs during a performance period: (i) asset write-downs, (ii) litigation
or claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other laws or provisions affecting reported results,
(iv) accruals for reorganization and restructuring programs, and (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Corporation’s annual report
to stockholders for the applicable year.

 

11.3                 Dividends. Unless otherwise provided by the Committee, no
adjustment shall be made in Shares issuable under Awards on account of cash
dividends that may be paid or other rights that may be issued to the holders of
Shares prior to their issuance under any Award. The Committee shall specify
whether dividends or dividend equivalent amounts shall be paid to any
Participant with respect to the Shares subject to any Award that have not vested
or been issued or that are subject to any restrictions or conditions on the
record date for dividends.

 

11.4                 Agreements Evidencing Awards. The Committee shall, subject
to applicable law, determine the date an Award is deemed to be granted, which
for purposes of this Plan shall not be affected by the fact that an Award is
contingent on subsequent stockholder approval of the Plan. The Committee or,
except to the extent prohibited under applicable law, its delegate(s) may
establish the terms of agreements evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s effectiveness that such
agreement be executed by the Participant and that such Participant agree to such
further terms and conditions as specified in such agreement. The grant of an
Award under this Plan shall not confer any rights upon the Participant holding
such Award other than such terms, and subject to such conditions, as are
specified in this Plan as being applicable to such type of Award (or to all
Awards) or as are expressly set forth in the Agreement evidencing such Award.

 

11.5                 Tandem Stock or Cash Rights. Either at the time an Award is
granted or by subsequent action, the Committee may, but need not, provide that
an Award shall contain as a term thereof, a right, either in tandem with the
other rights under the Award or as an alternative thereto, of the Participant to
receive, without payment to the Corporation, a number of Shares, cash or a
combination thereof, the amount of which is determined by reference to the value
of the Award.

 

11.6                 Termination of Employment. At the time of the grant of an
Award, the Committee may provide that upon an Award holder’s termination of
employment on account of death, Disability or Involuntary Termination, as those
terms are defined herein, all unvested Awards held by the Award holder shall
vest. “Disability” means total and permanent disability within the meaning of
the Corporation’s long-term disability policy applicable at the time to the
Award holder, as may be amended from time to time. “Involuntary Termination’
means termination of employment due to job abolishment.

 

11.7                 Misconduct. At the time of the grant of an Award, the
Committee may provide that if the Award holder engages in Misconduct, as defined
herein, the Award, whether vested or unvested, is forfeited. Whether an Award
holder has engaged in Misconduct will be determined by the Corporation’s senior
human resources officer or his or her designee. Misconduct is defined as an act
of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules; an unauthorized disclosure of any Corporation trade secret or
confidential information; any conduct constituting unfair competition; inducing
any customer of the Corporation to breach a contract with the Corporation or any
principal for whom the Corporation acts as

 

7

--------------------------------------------------------------------------------


 

agent to terminate such agency relationship; or engaging in any other act or
conduct proscribed by the senior human resources officer as Misconduct.

 

SECTION 12.                         
                                                CHANGES IN CAPITAL STRUCTURE

 

If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of shares or securities, or if cash, property or shares
or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, restructuring, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split, spin-off or the like, or if substantially all of the property and
assets of the Corporation are sold, then, unless the terms of such transaction
shall provide otherwise, the Committee shall make appropriate and proportionate
adjustments in (i) the number and type of shares or other securities or cash or
other property that may be acquired pursuant to Awards theretofore granted under
this Plan and the exercise or settlement price of such Awards, provided,
however, that such adjustment shall be made in such a manner that will not
affect the status of any Award intended to qualify as an ISO under Code
Section 422 or as “performance based compensation” under Code Section 162(m),
and (ii) the maximum number and type of shares or other securities that may be
issued pursuant to such Awards thereafter granted under this Plan.

 

SECTION 13.                         
                                                CHANGE OF CONTROL

 

13.1                 Effect of Change of Control. The Committee may through the
terms of the Award or otherwise provide that any or all of the following shall
occur, either immediately upon the Change of Control or a Change of Control
Transaction, or upon termination of the Employee’s employment within twenty-four
(24) months following a Change of Control or a Change of Control Transaction:
(a) in the case of an Option, the Participant’s ability to exercise any portion
of the Option not previously exercisable, (b) in the case of an Incentive Bonus,
the right to receive a payment equal to the target amount payable or, if
greater, a payment based on performance through a date determined by the
Committee prior to the Change of Control, and (c) in the case of Shares issued
in payment of any Incentive Bonus, and/or in the case of Performance Stock or
Stock Units, the lapse and expiration on any conditions to the grant, issuance,
retention, vesting or transferability of, or any other restrictions applicable
to, such Award. The Committee also may, through the terms of the Award or
otherwise, provide for an absolute or conditional exercise, payment or lapse of
conditions or restrictions on an Award which shall only be effective if, upon
the announcement of a Change of Control Transaction, no provision is made in
such Change of Control Transaction for the exercise, payment or lapse of
conditions or restrictions on the Award, or other procedure whereby the
Participant may realize the full benefit of the Award.

 

13.2                 Definitions. Unless the Committee or the Board shall
provide otherwise, “Change of Control” shall mean an occurrence of any of the
following events: (a) an acquisition (other than directly from the Corporation)
of any voting securities of the Corporation (the “Voting Securities”) by any
“person or group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) other than an employee benefit plan of the Corporation,
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of more than fifty percent (50%)
of the combined voting power of the Corporation’s then outstanding Voting
Securities; (b) approval by the stockholders of (i) a merger, consolidation or
reorganization involving the Corporation, unless the Corporation resulting from
such merger, consolidation or reorganization (the “Surviving Corporation”) shall
adopt or assume this Plan and a Participant’s Awards under the Plan and either
(A) the stockholders of the Corporation immediately before such merger,
consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy-five
percent (75%) of the combined voting power of the Surviving Corporation in
substantially the same proportion as their ownership immediately before such
merger, consolidation or reorganization, or (B) at least a majority of the
members of the Board of Directors of the Surviving Corporation were directors of
the Corporation immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization, or (ii) a complete liquidation
or dissolution of the Corporation; or (c) such other events as the Committee or
the Board from time to time may specify. “Change of Control Transaction” shall
include

 

8

--------------------------------------------------------------------------------


 

any tender offer, offer, exchange offer, solicitation, merger, consolidation,
reorganization or other transaction which is intended to or reasonably expected
to result in a change of control.

 

SECTION 14.                         
                                                TAXES

 

14.1                 Withholding Requirements. The Committee may make such
provisions or impose such conditions as it may deem appropriate for the
withholding or payment by the Employee or Participant, as appropriate, of any
taxes which it determines are required in connection with any Awards granted
under this Plan, and a Participant’s rights in any Award are subject to
satisfaction of such conditions.

 

14.2                 Payment of Withholding Taxes. Notwithstanding the terms of
Section 14.1 hereof, the Committee may provide in the agreement evidencing an
Award or otherwise that all or any portion of the taxes required to be withheld
by the Corporation or, if permitted by the Committee, desired to be paid by the
Participant, in connection with the exercise of a Non-qualified Option or the
exercise, vesting, settlement or transfer of any other Award shall be paid or,
at the election of the Participant, may be paid by the Corporation withholding
Shares otherwise issuable or subject to such Award, or by the Participant
delivering previously owned Shares, in each case having a fair market value
equal to the amount required or elected to be withheld or paid. Any such
elections are subject to such conditions or procedures as may be established by
the Committee and may be subject to disapproval by the Committee.

 

SECTION 15.                         
                                                AMENDMENTS OR TERMINATION

 

The Board may amend, alter or discontinue the Plan or any agreement evidencing
an Award made under the Plan, but no such amendment shall, without the approval
of the shareholders of the Corporation:

 

(a)               materially increase the number of shares that may be issued
under the Plan;

 

(b)              permit granting of stock options at less than fair market
value;

 

(c)               reduce or adjust downward the exercise price of outstanding
options, whether through amendment, cancellation or replacement grants, or any
other means;

 

(d)              impair the rights of any award holder without his or her
consent;

 

(e)               change the class of individuals eligible for the Plan

 

(f)                 extend the term of the Plan; and

 

(g)              otherwise amend the Plan in any manner if not permitted to do
so by law or the NYSE listing requirements without shareholder approval.

 

SECTION 16.                         
                                                COMPLIANCE WITH OTHER LAWS AND
REGULATIONS.

 

The Plan, the grant and exercise of Awards thereunder, and the obligation of the
Corporation to sell, issue or deliver Shares under such Awards, shall be subject
to all applicable federal, state and foreign laws, rules and regulations and to
such approvals by any governmental or regulatory agency as may be required. The
Corporation shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or foreign law or any ruling or regulation of
any government body which the Committee shall, in its sole discretion, determine
to be necessary or advisable. This Plan is intended to constitute an unfunded
arrangement for a select group of management or other key employees.

 

No Option shall be exercisable unless a registration statement with respect to
the Option is effective or the Corporation has determined that such registration
is unnecessary. Unless the Awards and Shares covered by this Plan have been
registered under the Securities Act of 1933, as amended, or the Corporation has
determined that such registration is unnecessary, each person receiving an Award

 

9

--------------------------------------------------------------------------------


 

and/or Shares pursuant to any Award may be required by the Corporation to give a
representation in writing that such person is acquiring such Shares for his or
her own account for investment and not with a view to, or for sale in connection
with, the distribution of any part thereof.

 

SECTION 17.                                                                         
OPTION GRANTS BY SUBSIDIARIES

 

In the case of a grant of an option to any eligible Employee employed by a
subsidiary, such grant may, if the Committee so directs, be implemented by the
Corporation issuing any subject shares to the subsidiary, for such lawful
consideration as the Committee may determine, upon the condition or
understanding that the subsidiary will transfer the shares to the option holder
in accordance with the terms of the option specified by the Committee pursuant
to the provisions of the Plan. Notwithstanding any other provision hereof, such
option may be issued by and in the name of the subsidiary and shall be deemed
granted on such date as the Committee shall determine.

 

SECTION 18.                         
                                                NO RIGHT TO COMPANY EMPLOYMENT

 

Nothing in this Plan or as a result of any Award granted pursuant to this Plan
shall confer on any individual any right to continue in the employ of the
Corporation or interfere in any way with the right of the Corporation to
terminate an individual’s employment at any time. The Award agreements may
contain such provisions as the Committee may approve with reference to the
effect of approved leaves of absence.

 

SECTION 19.                         
                                                EFFECTIVENESS AND EXPIRATION OF
PLAN

 

The Plan shall be effective on May 13, 2004. All Awards granted under this Plan
are subject to, and may not be exercised before, the approval of this Plan by
the stockholders prior to the first anniversary date of the effective date of
the Plan, by the affirmative vote of the holders of a majority of the
outstanding shares of the Corporation present, or represented by proxy, and
entitled to vote, at a meeting of the Corporation’s stockholders or by written
consent in accordance with the laws of the State of Delaware; provided that if
such approval by the stockholders of the Corporation is not forthcoming, all
Awards previously granted under this Plan shall be void. No Awards shall be
granted pursuant to the Plan after May 31, 2009.

 

SECTION 20.                         
                                                NON-EXCLUSIVITY OF THE PLAN

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Corporation for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

SECTION 21.                         
                                                GOVERNING LAW

 

This Plan and any agreements hereunder shall be interpreted and construed in
accordance with the laws of the State of Delaware and applicable federal law.
The Committee may provide that any dispute as to any Award shall be presented
and determined in such forum as the Committee may specify, including through
binding arbitration. Any reference in this Plan or in the agreement evidencing
any Award to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.

 

10

--------------------------------------------------------------------------------